Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
The claims have been amended to exclude previously found species. Accordingly, examination of claim 1 was extended and prior art was found that anticipates and/or obviates the following species:either 
    PNG
    media_image1.png
    251
    388
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    213
    313
    media_image2.png
    Greyscale
 as first compound and 
    PNG
    media_image3.png
    225
    189
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    277
    472
    media_image4.png
    Greyscale
as second compound. Accordingly, prior art rejections pertaining to the above species are presented with respect to claim 1. The prior art search was not extended unnecessarily to encompass all encompassed species.
Specification
The amendment filed 12/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment of ¶ 391 modifying the definition of “monovalent non-aromatic condensed polycyclic group”, specifically the inclusion of the phrase “(e.g., the structure is non-aromatic when considered in its entirety)”. Prior, the paragraph clearly indicated the term “monovalent non-aromatic condensed polycyclic group” has “non-aromaticity in the entire molecular structure”. The new concept of “considered in its entirety” is not found within the specification as originally filed and therefore constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1, 2, 7, 9-11, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 recite the term “monovalent non-aromatic condensed polycyclic group”. As discussed above, Applicant’s specification amendment of ¶ 391 introduces new matter into how this term is explicitly defined within the specification. Since an explicit definition of claim terminology within the specification controls interpretation of the term as it is used in the claim, Applicant’s amendment has resulted in a new definition of the term “monovalent non-aromatic condensed polycyclic group” that lacks written support within the specification as originally filed. Therefore, claims 1 and 21 fail to comply with the written description requirement.
As claims 2, 7, 9-11, and 15-20 depend from claim 1, they are rejected for the same issue discussed above.
Claims 1, 2, 7, 9-11, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 use the term “monovalent non-aromatic condensed polycyclic group”. ¶ 391 defines the term as in a manner such that the group “(e.g., the structure is non-aromatic when considered in its entirety)”. It is unclear by what metric one uses to deem a compound not aromatic “in its entirety”. The specification provides no guidance as to how one is supposed to ascertain whether or not a compound is not aromatic “in its entirety”. Accordingly, the definition within ¶ 391 renders the scope of what compounds are meant to be encompassed by the claims indefinite
Further, the above definition indicate the groups “is non-aromatic when considered in its entirety”. Fluorenyl is provided as an example. Fluorene:
    PNG
    media_image5.png
    101
    196
    media_image5.png
    Greyscale
is widely regarded as a polycyclic aromatic compound within the OLED art. See for instance page 21 of Hu (Organic Light Emitting Diode: Material, Process and Devices). Note also fluorene contains two aromatic benzene rings and thus, is clearly not “not aromatic when the entire structure is considered in its entirety”.
As claims 2, 7, 9-11, and 15-20 depend from claim 1, they are rejected for the same issues discussed above.
Claim Rejections - 35 USC § 103
Claims 1, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kitazawa (US 2007/0267958 A1) and Funahashi (JP2006-256979A). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1 and 7-11, Kim ‘812 teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 71-76). Kim ‘812 teaches an embodiment in Examples 220-235 whereby the electron transport region comprises an electron injection layer, an electron transport layer, and a lifetime enhancement layer, the life enhancement layer comprising an azepine compound (¶ 868-881; Tables 4 and 5). Kim ‘812 teaches the azepine compound can be:
    PNG
    media_image4.png
    277
    472
    media_image4.png
    Greyscale
(Page 26, Right Column), which is consistent with a second compound of Formula 2A whereby X21 = N-[(L21)a21-(R21)b21] whereby a21=1, L21 = phenylene (unsubstituted C6 arylene), and R21 = phenyl (C6 aryl) substituted triazine (C3 heteroaryl), and b21=1, T11=T12=carbon, A21=A22= benzene (C6 carbocyclic group) substituted with –(L22)a22-(R22)b22 whereby a22=0, R22=hydrogen, and b22=1, A23=indole substituted with –(L22)a22-(R22)b22 whereby a22=0, R22 = phenyl (C6 aryl), and b22=1. There is no apparent difference in structure between the lifetime enhancement layer of Kim ‘812 and the buffer layer as claimed. Kim ‘812 are construed as functioning as a buffer layer absent evidence to the contrary. The examples of Kim ‘812 further differs from the subject matter claimed in that first compound is not within the electron transport region and a dopant of Formula 501 is not used. 
With regards to first compound, Kitazawa teaches compounds for organic LEDs comprising electron transport and electron injection layers (Abstract; Examples) and benzoquinoline compounds suitable for inclusion in electron transport or electron injection layers (Abstract; ¶ 36, 48, Examples). Kitazawa teaches the compounds procure low driving voltage and excellent durability (¶ 9). It would have been obvious to one of ordinary skill in the art to utilize Kitazawa’s compounds within the electron transport layers of Kim ‘812 because doing so would procure low driving voltage and excellent durability as taught by Kitazawa. Kitazawa describes several compounds consistent with Formula 1E of claim 1, such as:
    PNG
    media_image1.png
    251
    388
    media_image1.png
    Greyscale
 (Page 17, Right Column), which is consistent with Formula 1E where A1=benzene, A2=pyridine, X11=C-(L11)a11-(R11)b11, and X12=C-(L12)a12-(R12)b12 and Formula 1E(8) of claim 11 whereby a11=a12=0, b11=b12=1, R11=R12=hydrogen, c13=1, a13=0, b13=1, R13 = phenyl (C6 aryl), c14=1, a14=1, L14 = phenylene (C6 arylene), b14=1, and R14 = phenyl (C6 aryl) substituted benzoquinolinyl (C12 heteroaryl).
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine Funahashi within the organic LEDs of Kim ‘812 because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:

    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group.
Regarding Claim 15, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron transporting layers (¶ 47).
Regarding Claims 16 and 17, Kim ‘812 teaches embodiments where the charge injection layer includes an alkali metal compound such as lithium fluoride (¶ 870), which contains Li. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kitazawa (US 2007/0267958 A1), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Kim ‘812, Kitazawa, and Funahashi within ¶ 15-20 is incorporated herein by reference.
Regarding Claims 18 and 19, Lee differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Kitazawa (US 2007/0267958 A1), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited Kim ‘812 WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP and Kim WO publications are in a non-English language, machine-translated versions of the application will be cited to.
The discussion regarding Kim ‘812, Kitazawa, and Funahashi within ¶ 15-20 is incorporated herein by reference.
Regarding Claim 20, Kim ‘812 differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors (¶ 42). Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Kim ‘812 is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Kim ‘812 by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Kim ‘812.
Claims 1, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kitazawa (US 2007/0267958 A1) and Funahashi (JP2006-256979A). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
Regarding Claims 1 and 7-11, Beak teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 119). Beak teaches examples whereby the electron transport region comprises an electron injection layer and an electron transport layer in direct contact with the emission layer, the electron transport layer comprising azepine compounds (¶ 429-442). There is no apparent difference in structure between the layer of Beak and those claimed. Accordingly, the layer of Beak is seen to be a buffer layer between emission layer and electron injection layer. Beak teaches embodiments where the azepine compound is
    PNG
    media_image3.png
    225
    189
    media_image3.png
    Greyscale
(¶ 96). The above compound is consistent with formula 2A whereby A21=A23=benzene substituted with a22=0/R22= hydrogen/b22=1 group, A22=benzimidazole substituted with a22=0/R22= hydrogen/b22=1 group, T11 = T12 = carbon or nitrogen, and X21 is N whereby L21 = phenyl substituted pyridine (C6 aryl substituted C5 heteroarylene group) and phenylene (C6 arylene), a21 = 3, R21 = phenyl (C6 aryl), and b21 = 1. The examples of Beak differ from the subject matter claimed in 
With regards to first compound, Kitazawa teaches compounds for organic LEDs comprising electron transport and electron injection layers (Abstract; Examples) and benzoquinoline compounds suitable for inclusion in electron transport or electron injection layers (Abstract; ¶ 36, 48, Examples). Kitazawa teaches the compounds procure low driving voltage and excellent durability (¶ 9). It would have been obvious to one of ordinary skill in the art to utilize Kitazawa’s compounds within the electron injection layers of Beak because doing so would procure low driving voltage and excellent durability as taught by Kitazawa. Kitazawa describes several compounds consistent with Formula 1E of claim 1, such as:
    PNG
    media_image1.png
    251
    388
    media_image1.png
    Greyscale
 (Page 17, Right Column), which is consistent with Formula 1E where A1=benzene, A2=pyridine, X11=C-(L11)a11-(R11)b11, and X12=C-(L12)a12-(R12)b12 and Formula 1E(8) of claim 11 whereby a11=a12=0, b11=b12=1, R11=R12=hydrogen, c13=1, a13=0, b13=1, R13 = phenyl (C6 aryl), c14=1, a14=1, L14 = phenylene (C6 arylene), b14=1, and R14 = phenyl (C6 aryl) substituted benzoquinolinyl (C12 heteroaryl). 
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Beak because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:
    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group. 
Regarding Claims 15-17, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron injection layers (¶ 36, 47-48). Since electrons are transported across the electron injection layer, such layer can also be construed as an “electron transport layer” that is an alkali metal compound.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kitazawa (US 2007/0267958 A1), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Kitazawa, and Funahashi 
Regarding Claims 18 and 19, Beak differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Kitazawa (US 2007/0267958 A1), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Kitazawa, and Funahashi within ¶ 28-31 is incorporated herein by reference.
Regarding Claim 20, Beak differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors. Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Beak is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Beak by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Beak.
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Nakada (U.S. Pat. No. 5,393,614) and Funahashi (JP2006-256979A). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1, 2, and 7-11, Kim ‘812 teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 71-76). Kim ‘812 teaches an embodiment in Examples 220-235 whereby the electron transport region comprises an electron Kim ‘812 teaches the azepine compound can be:
    PNG
    media_image4.png
    277
    472
    media_image4.png
    Greyscale
(Page 26, Right Column), which is consistent with a second compound of Formula 2A whereby X21 = N-[(L21)a21-(R21)b21] whereby a21=1, L21 = phenylene (unsubstituted C6 arylene), and R21 = phenyl (C6 aryl) substituted triazine (C3 heteroaryl), and b21=1, T11=T12=carbon, A21=A22= benzene (C6 carbocyclic group) substituted with –(L22)a22-(R22)b22 whereby a22=0, R22=hydrogen, and b22=1, A23=indole substituted with –(L22)a22-(R22)b22 whereby a22=0, R22 = phenyl (C6 aryl), and b22=1. There is no apparent difference in structure between the lifetime enhancement layer of Kim ‘812 and the buffer layer as claimed. Accordingly, lifetime enhancement layers of Kim ‘812 are construed as functioning as a buffer layer absent evidence to the contrary. The examples of Kim ‘812 further differs from the subject matter claimed in that first compound is not within the electron transport region and a dopant of Formula 501 is not used. 
With regards to first compound, Nakada teaches compounds for organic LEDs comprising electron transport layers (Abstract; Examples) and phenanthroline compounds suitable for inclusion in electron layers (Abstract; Col. 1, Line 46 to Col. 3, Line 20, Examples). Nakada teaches the compounds procure high luminance and high efficiency (Col. 3, Lines 16-20). It would have been obvious to one of ordinary skill in the Nakada’s compounds within the electron transport layers of Kim ‘812 because doing so would procure high luminance and high efficiency as taught by Nakada. Nakada describes several compounds consistent with Formula 1E of claim 1, such as:
    PNG
    media_image2.png
    213
    313
    media_image2.png
    Greyscale
 (Col. 12, Lines 25-45), which is consistent with Formula 1E where A1=A2=pyridine, X11=C-(L11)a11-(R11)b11, and X12=C-(L12)a12-(R12)b12 and Formula 1E(7) of claim 11 whereby a11=a12=0, b11=b12=1, R11=R12=hydrogen, c13=c14=1, a13=a14=0, b13=b14=1, and R13 = R14 = phenyl (C6 aryl).
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Kim ‘812 because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:

    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group.
Regarding Claim 15, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron transporting layers (¶ 47).
Regarding Claims 16 and 17, Kim ‘812 teaches embodiments where the charge injection layer includes an alkali metal compound such as lithium fluoride (¶ 870), which contains Li. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Nakada (U.S. Pat. No. 5,393,614), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Kim ‘812, Nakada, and Funahashi within ¶ 15-20 is incorporated herein by reference.
Regarding Claims 18 and 19, Lee differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘812 (WO 2015/093812 A1; cited in IDS received 2/4/2019) in view of Nakada (U.S. Pat. No. 5,393,614), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited Kim ‘812 WO document is in a non-English language, the English equivalent, US 2016/0351825 A1; cited in IDS received 2/4/2019 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP and Kim WO publications are in a non-English language, machine-translated versions of the application will be cited to.
The discussion regarding Kim ‘812, Nakada, and Funahashi within ¶ 15-20 is incorporated herein by reference.
Regarding Claim 20, Kim ‘812 differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors (¶ 42). Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of differing colors. Since Kim ‘812 is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Kim ‘812 by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Kim ‘812.
Claims 1, 2, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Nakada (U.S. Pat. No. 5,393,614) and Funahashi (JP2006-256979A). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
Regarding Claims 1, 2, and 7-11, Beak teaches an organic light emitting device comprising a first and second electrode facing each other and layers comprising first electrode, hole transport region, emission layer, electron transport region, and second electrode in that order (Abstract; ¶ 119). Beak teaches examples whereby the electron transport region comprises an electron injection layer and an electron transport layer in direct contact with the emission layer, the electron transport layer comprising azepine compounds (¶ 429-442). There is no apparent difference in structure between the layer of Beak and those claimed. Accordingly, the layer of Beak is seen to be a buffer layer between emission layer and electron injection layer. Beak teaches embodiments where the azepine compound is
    PNG
    media_image3.png
    225
    189
    media_image3.png
    Greyscale
(¶ 96). The above compound is consistent with formula 2A whereby A21=A23=benzene substituted with a22=0/R22= hydrogen/b22=1 group, A22=benzimidazole substituted with a22=0/R22= hydrogen/b22=1 group, T11 = T12 = carbon or nitrogen, and X21 is N whereby L21 = phenyl substituted pyridine (C6 aryl substituted C5 heteroarylene group) and phenylene (C6 arylene), a21 = 3, R21 = phenyl (C6 aryl), and b21 = 1. The examples of Beak
With regards to first compound, Nakada teaches compounds for organic LEDs comprising electron transport layers (Abstract; Examples) and phenanthroline compounds suitable for inclusion in electron layers (Abstract; Col. 1, Line 46 to Col. 3, Line 20, Examples). Nakada teaches the compounds procure high luminance and high efficiency (Col. 3, Lines 16-20). It would have been obvious to one of ordinary skill in the art to utilize Nakada’s compounds within the electron transport layers of Kim ‘812 because doing so would procure high luminance and high efficiency as taught by Nakada. Nakada describes several compounds consistent with Formula 1E of claim 1, such as:
    PNG
    media_image2.png
    213
    313
    media_image2.png
    Greyscale
 (Col. 12, Lines 25-45), which is consistent with Formula 1E where A1=A2=pyridine, X11=C-(L11)a11-(R11)b11, and X12=C-(L12)a12-(R12)b12 and Formula 1E(7) of claim 11 whereby a11=a12=0, b11=b12=1, R11=R12=hydrogen, c13=c14=1, a13=a14=0, b13=b14=1, and R13 = R14 = phenyl (C6 aryl). 
With regards to dopant, Funahashi teaches aromatic amine derivatives for use as dopants within emission layers of organic LEDs (Abstract) and notes such amine derivatives provide long service life and high emission efficiency (Abstract; ¶ 68). It would have been obvious to one of ordinary skill in the art to utilize the dopants of Funahashi within the organic LEDs of Beak because doing so would procure long service life and high emission efficiency as taught by Funahashi. Funahashi teaches examples using the compound:
    PNG
    media_image6.png
    265
    392
    media_image6.png
    Greyscale
(¶ 60; Labelled as “D-1” at ¶ 22), which is consistent with Formula 501 of claim 1 whereby xd1=xd2=xd3=0, xd4=2, Ar501 = C18 carbocyclic group, and R501=R502= C1 alkyl substituted C6 aryl group. 
Regarding Claims 15-17, Kitazawa teaches mixing alkali metals such as lithium or cesium or alkali metal compounds such as lithium fluoride or cesium fluoride within the electron injection layers (¶ 36, 47-48). Since electrons are transported across the electron injection layer, such layer can also be construed as an “electron transport layer” that is an alkali metal compound.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Nakada (U.S. Pat. No. 5,393,614), Funahashi (JP2006-256979A), and Jang (US 2010/0289008 A1). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Nakada, and Funahashi within ¶ 28-31 is incorporated herein by reference.
Regarding Claims 18 and 19, Beak differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Lee because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/133804 A1) in view of Nakada (U.S. Pat. No. 5,393,614), Funahashi (JP2006-256979A), and Kim (WO 2015/099481 A1). As the cited WO and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Beak, Nakada, and Funahashi within ¶ 28-31 is incorporated herein by reference.
Regarding Claim 20, Beak differs from the subject matter claimed in that a plurality of emission layers emitting a mixed color is not described. Kim teaches organic LEDs (Abstract; ¶ 1, 9-14) and notes a plurality of light emitting layers can be used to emit lights of different colors. Accordingly, claim 20 is obvious because it is seen to merely constitute the combination of known prior art elements accordingly to known methods to yield predictable results. See MPEP 2143(I)(A). Specifically, Kim teaches one of ordinary skill may utilize a plurality of light emitting layers between the two electrodes, each of which may emit light of different colors (i.e. maximum emission wavelengths), to predictably procure an organic LED capable of emitting lights of Beak is directed to organic LEDs possessing a light emitting layer between two electrodes, one of ordinary skill could have combined the elements as claimed, specifically by using the plurality of light emitting layers of Kim within the LEDs of Beak by known methods, and that in combination, such elements would merely perform the same function as they do separately since the plurality of light emitting layers of Kim would still function as such within the LEDs of Beak.
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues the claims as amended distinguish over the “first compounds” of Kitazawa. This is not found persuasive as other compounds described by Kitazawa are consistent with what is claimed. Moreover, other phenanthroline compounds are well known electron transport materials as described by Nakada. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764